Citation Nr: 1700785	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  13-11 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA compensation benefits, calculated in the amount of $4,812.00, to include the issue of whether the overpayment was properly created.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1974 to November 1975 and from May 1985 to December 2003.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 determination of the Committee on Waivers and Compromises (Committee) of the VARO in Milwaukee, Wisconsin. 

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal therefore contemplates both electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran was in receipt of VA compensation benefits for many years when, in 2012, a question arose as to his marital status.  At that time, he was receiving additional VA compensation benefits for a dependent spouse identified as "G".  In a letter dated March 22, 2012, the RO explained to the Veteran that he was receiving additional benefits for a spouse and, based on that fact, was responsible for informing VA of any changes in his marital status.  VA asked the Veteran to verify his marital status in writing, informing him that, depending upon his response, his benefits might decrease or increase.  Thereafter, during multiple phone calls, VA learned that the Veteran had been married to G from September 1999 to August 15, 2004, and then divorced, marrying another woman, P, on May 31, 2005.  Based on this information, in a letter dated November 2012, VA informed the Veteran that it had removed G from his award, effective August 15, 2004, the date of their divorce.  VA further informed the Veteran that it had added P to his award, effective March 22, 2012, the date it first learned of the Veteran's marriage to P.  This action resulted in an overpayment of VA compensation benefits.    
The Veteran filed a waiver of recovery of the overpayment, which the Committee denied in February 2013.  Following the Veteran's appeal of this denial, the RO certified for appeal the issue of whether the Veteran is entitled to such a waiver.  In various written statements, however, it is clear that, although the Veteran is seeking a partial waiver, he primarily challenges the creation of the debt, a claim the RO has not formally considered.  He acknowledges receiving benefits to which he was not entitled during the period when he was not married (August 15, 2004 to May 30, 2005), but believes he rightly received additional VA compensation benefits for a spouse during all other time periods.  

It is improper to adjudicate a waiver application without first deciding any challenge to the lawfulness of the debt asserted.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) (holding pertained to overpayment under loan guaranty program, but is equally persuasive when applied to overpayments created pursuant to other VA benefits); VAOPGCPREC 6-98 (July 24, 1998) (when claimant challenges validity of debt and also seeks waiver of debt, RO must first fully review debt's validity and, if found to be valid, prepare written decision fully justifying validity of debt before referring waiver request to Committee on Waivers and Compromises); 38 C.F.R. § 1.911(c)(1) (debtor has right to dispute amount or existence of debt separately from or simultaneously to requesting waiver of debt).   

Accordingly, this claim is REMANDED for the following development: 

1.  Adjudicate whether the overpayment at issue was properly created.  In so doing, consider the Veteran's December 2012, April and June 2013 and October 2016 written assertions in this regard, including: (a) He was unmarried for less than a year and, for all other periods, received additional benefits to which he was entitled; and (b) He was depressed to such an extent, the depression interfered with his ability to notify VA of changes in his marital status.  

2.  If the debt is determined to be valid, provide the Veteran and his representative a supplemental statement of the case, which cites to all pertinent law and regulations governing the overpayment at issue, not those pertaining to waiver requests.  

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (law requires all claims remanded by Board of Veterans' Appeals or United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in expeditious manner). 


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




